 1   WO
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                                 FOR THE DISTRICT OF ARIZONA
 8
 9       Isabel Perez-Arellanez,                        No. CV-16-00725-TUC-RCC
10                    Petitioner,                       No. CR-12-1025-TUC-RCC
11       v.                                             ORDER
12       United States of America,
13                    Respondent.
14
15             Pending before the Court is Petitioner’s Amended § 2255 Motion to Vacate, Set
16   Aside, or Correct Sentence. (Doc. 5.)1 Petitioner asked the Court to vacate his convictions
17   on four counts of possession of a firearm during a crime of violence under 18 U.S.C. §
18   924(c), claiming these convictions were unconstitutional after Johnson v. United States,
19   135 S.Ct. 2551 (2015). Id. On July 24, 2017, the Court granted Respondent’s Motion to
20   Stay this case pending Ninth Circuit’s determination in United States v. Begay, No. 14-
21   10080 (9th Cir. Feb. 20, 2014), and the Supreme Court’s decision in Sessions v. Dimaya,
22   138 S.Ct. 1204 (2018). (Doc. 12.) The Dimaya opinion was subsequently released, but the
23   Ninth Circuit deferred its ruling in Begay pending the outcome of United States v. Davis,
24   138 S.Ct. 2319 (Jun. 24, 2019). Once the Supreme Court decided Davis and found the
25   residual clause of § 924(c) unconstitutional, this Court ordered Respondent to answer.
26   (Doc. 14.)
27
     1
28    Unless otherwise noted, citations to the docket refer to Petitioner’s civil matter,
     CV-16-00725-TUC-RCC.
 1          Given the current caselaw, Respondent admits that Petitioner’s convictions under §
 2   924(c)(3)(A) are unconstitutional. (Doc. 17.) Respondent now asks the Court to grant the
 3   Motion to Vacate as to his convictions under § 924(c). Id.
 4       Amended Complaint
 5          An amended complaint supersedes the original. Ferdik v. Bonzelet, 963 F.2d 1258,
 6   1262 (9th Cir. 1992); Hal Roach Studios v. Richard Feiner & Co., 896 F.2d 1542, 1546
 7   (9th Cir. 1990). After amendment, the Court will treat the original complaint as
 8   nonexistent. Ferdik, 963 F.2d at 1262.
 9          However, in this instance, counsel was appointed under General Order 16-07
10   (superseded by General Order 16-20) to screen Petitioner’s case for viable claims under
11   Johnson. (Doc. 3.) Counsel filed an Amended Motion, stating Petitioner “now files this
12   amended petition concerning his claim under Johnson.” (Doc. 5 at 3.) Because Petitioner
13   was appointed counsel pursuant to General Order, and based on counsel’s statement and
14   Petitioner’s subsequent Motion to Amend (Doc. 7), it appears that Petitioner only intended
15   to amend his petition as to his Johnson claim. Therefore, the Court will require an answer
16   from the government addressing Petitioner’s remaining claim – Ground One, asserting
17   ineffective assistance of trial counsel.
18          Accordingly, IT IS ORDERED:
19       1. Petitioner’s Amended Motion to Vacate, Set Aside or Sentence Under 28 U.S.C. §
20           2255 is GRANTED. (Doc. 5 in CV-16-00725-TUC-RCC.)
21       2. Petitioner’s original motion is DENIED IN PART. (Doc. 1 in CV-16-00725-TUC-
22           RCC; Doc. 266 in CR-12-01025-RCC-LAB-1.) Petitioner’s Grounds Two and
23           Three are DENIED AS MOOT.
24       3. Within 30 days of the date of this Order, the government must respond to Ground
25           One of the original § 2255 motion (Doc. 1 in CV-16-00725-TUC-RCC; Doc. 266
26           in CR-12-01025-RCC-LAB-1). Mr. Perez–Arellanez may file a reply, pro se, to the
27           government’s response.
28       4. Petitioner’s § 924(c) sentences in CR-12-1025-TUC-RCC are VACATED.


                                                -2-
 1   5. U.S. Probation Office shall (1) generate Mr. Perez–Arellanez’s Inmate Profile or
 2      SENTRY Report, and (2) file an addendum to Mr. Perez–Arellanez’s Presentence
 3      Report that contains Mr. Arellanez’s amended Guidelines range and a summary of
 4      the Inmate Profile.
 5   6. Probation shall be prepared to meet and confer about the Inmate Profile with Mr.
 6      Perez–Arellanez’s counsel and the government within 30 days of the date of this
 7      Order.
 8   7. Either party may, within 30 days after meeting and conferring with Probation,
 9      request that the Probation Office provide Mr. Perez–Arellanez’s Progress Report
10      and Disciplinary Records from the Bureau of Prisons. If either party so requests,
11      Probation shall serve the Progress Report and Disciplinary Records on both parties
12      and the Court within 30 days after receiving the request.
13   8. A hearing is set for the modification of Petitioner’s sentence on Tuesday,
14      November 5, 2019 at 10:00 a.m. in front of the Honorable Raner C. Collins in
15      Courtroom 5D, 405 W. Congress St., Tucson, Arizona, 85705.
16   9. Counsel for the government shall insure that Mr. Perez–Arellanez is present for the
17      scheduled hearing. Counsel may submit to the Court any motions or proposed
18      orders that will facilitate Mr. Perez–Arellanez’s presence at the hearing.
19   10. Petitioner is ordered detained pending the hearing.
20     Dated this 7th day of August, 2019.
21
22
23
24
25
26
27
28


                                             -3-
